          Case 4:15-cr-00057-CDL-MSH Document 64 Filed 08/31/21 Page 1 of 1


✎GAM 35                        Report and Order Terminating Probation
(Rev. 2/06)                       Prior to Original Expiration Date


                         UNITED STATES DISTRICT COURT
                                                 FOR THE

                                  MIDDLE DISTRICT OF GEORGIA


              UNITED STATES OF AMERICA

                         v.                            Crim. No.     4:15-CR-57-001

               MICHELLE SIMMONS

On March 16, 2020, the defendant was released on supervised release. Since this date, Michelle
Simmons has complied with the rules and regulations of probation, has met the criteria for early
termination as outlined in the Monograph 109 as approved by the Administrative Office of the
United States Courts, and is no longer in need of supervision. It is accordingly recommended that
Michelle Simmons be discharged from supervision.


                                                            Respectfully submitted,




                                                            James C. Ham
                                                            Supervising U.S. Probation Officer

                                          ORDER OF COURT
Pursuant to the above report, it is ordered that the person under supervision be discharged from supervision
and that the proceedings in the case be terminated.

       Dated this       31st    day of             August             , 2021.




                                                          S/Clay D. Land
                                                          CLAY D. LAND
                                                          U.S. DISTRICT JUDGE
